Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lerman (US PGPUB 20190065855) in view of Fouts (US Patent 9542778).
method for providing digital content in an augmented reality environment (Lerman, abstract), the method comprising:
maintaining, by a server, one or more layers associated with a particular set of geographical coordinates, each layer corresponding to a respective content publisher (Lerman, [0029]-[0032], where a server maintains sets of images with associated data tags; the terminal of the server #110 is used to assign, modify, and update tags associated with images; the images map to the layers; and [0028], where the images are associated with data tags which associate each image to different condition attributes);
provide a scene object for access on a layer, the request identifying an anchor relative to which to present the scene object, one or more presentation attributes (Lerman, [0061], where AR assets contain anchors and are displayed according to the anchors; for example, the anchors can be relative to the geolocation of the user device, and the AR asset is placed according to the anchor points; and [0025]-[0028], where “condition attributes” map to presentation attributes and are used to provide additional filtering of stored images);
generating, by the server, a content package identifying the scene object, the anchor, the layer, the set of geographical coordinates, the one or more presentation attributes, and at least one of a resource corresponding to the scene object and a link to a location at which the resource is stored (Lerman, Fig. 4, #404-414, where a high-precision geolocation of the user’s device is determined, and based on that geolocation, an AR asset is retrieved and sent to the user device; the AR asset maps to the content package, the geolocation maps to the geographical coordinates; [0061], where AR assets include anchors used to place the AR asset in the real world environment; and [0027], [0035], and [0042]-[0043], where there can be other “condition attributes” mapping to presentation attributes such as weather conditions, luminance, or time of day or year, these additional attributes are used to perform additional filtering of images available at the server);
receiving, by the server from an application executing on a second device of a client, a request for an AR asset related to the layer (Lerman, [0029], where the user device #102 communicates with the image matching server; this maps to a request); and
transmitting, by the server, the AR asset to the application, the application configured to present the scene object included in the AR asset on a display at a physical location associated with the anchor according to the one or more presentation attributes (Lerman, Fig. 4, #416-#418, where the AR asset is sent to the user device #102 and displayed; and [0027] and [0035], where there can be other “condition attributes” mapping to presentation attributes such as weather conditions, luminance, or time of day or year; and [0025]-[0028] and [0047]-[0049], where “condition attributes” map to presentation attributes and are used to provide additional filtering of stored images, these determine which image is determined to be a match and thus used to retrieve an AR asset for the user device).
Lerman discloses a system having high-precision geolocation of a user device that provides the user with AR content relating to the device’s geolocation and orientation.  Lerman doesn’t specifically disclose receiving content from a content publisher by the server nor including access permissions with the received content.  However Fouts discloses receiving, from a first device of the content publisher, a request to provide a scene object for access on a layer, the request identifying an anchor relative to which to present the scene object, one or more presentation attributes and one or more access permissions (Fouts, 8:1-18, where various media representing portions of earth are received/uploaded from a variety of sources; this maps to a request from those sources to the server to provide the media; these media are encoded with geotags which map to anchors; 3:12-15, where the representative reality system is spatially layerable; and 21:31-50, where the source/user providing the media may tag it as either classified, private, or semi-private such that only certain users have permission to access them; and Fig. 3, Fig. 4 and 18:32-51, where 
generating, by the server, a content package identifying the scene object, the anchor, the layer, the set of geographical coordinates, the one or more access permissions and at least one of a resource corresponding to the scene object and a link to a location at which the resource is stored (Fouts, Fig. 2, #125, 14:65-15:19 where the virtual experience generator #125 provides the media for access to users by receiving content from the various providers and making it available to users; 17:13-38, where the media is processed through a privacy and security filter; and 16:45-61, where the media is processed through a classified material filter module; and Fig. 3, Fig. 4 and 18:32-51, where objects in a scene are recognized such as faces, people, animals, etc., and the object is replaced with a virtual model of the object from the virtual item database, the object or its virtual model from the database maps to the content package); and
transmitting, by the server, the AR asset to the application, the application configured to present the scene object included in the AR asset on a display at a physical location associated with the anchor according to the access permissions (Fouts, 16:45-61 and 17:13-38, where the media are passed through a classified material filter and privacy filter before being given to users; this maps to access permissions; and Fig. 4, #513, where the object in the image is replaced with a virtual model of the object from the virtual item database).
Lerman and Fouts are analogous since both of them are dealing with geotagged augmented-reality media. Lerman provides a system having high-precision geolocation of a user device that provides the user with AR content relating to the device’s geolocation and orientation. Fouts provides an augmented-reality system that provides augmented-reality media files according to access permissions set by the content source. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

As per claim 2, claim 1 is incorporated and Lerman doesn’t disclose but Fouts discloses wherein the application is further configured to, upon selection of the scene object, provide access to a resource (Fouts, Fig. 4, #513 and 12:63-13:8, where a virtual model of an object can replace the recognized object in the image, e.g. if the recognized object is a brand of computer, the user will be able to interact with the computer such as viewing it from all angles or viewing internal components of the computer; this maps to access to the resource; and 8:31-47, where the user can interact further with objects depicted in the representative reality and recognized which can be connected by hyperlink to other objects or information or otherwise interactive).
See claim 1 rejection for reason to combine.

As per claim 3, claim 1 is incorporated and Lerman doesn’t disclose but Fouts discloses wherein the resource is at least one of an image, a sound, a video, and a document (Fouts, Fig. 4, #513 and 12:63-13:8, where a virtual model of an object can replace the recognized object in the image, e.g. if the recognized object is a brand of computer, the user will be able to interact with the computer such as viewing it from all angles; this maps to a 3D image of the computer).
See claim 1 rejection for reason to combine.

As per claim 4, claim 1 is incorporated and Lerman in view of Fouts discloses wherein the application is further configured to display real-time imagery from a camera of the client device (Lerman, Figs. 8A-8C and [0062], where the real-time imagery from the client’s camera is displayed), and 
wherein the anchor is a physical object in the imagery (Lerman, [0061], “the AR assets can have anchor points relative to geolocation of the user device and/or relative to the live image content. In overlaying the AR asset onto the real world environment, the system processor places the AR asset according to the anchor points”, this implies that the AR asset is placed relative to a physical object in the real world environment).

As per claim 11, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the network interface, processor, and memory, which are disclosed by Lerman at Fig. 1, #104, computer at #110, and the computer memory of the computer), thus they are rejected on similar grounds.

As per claim 12, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 13, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 14, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

Claims 5, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lerman (US PGPUB 20190065855) in view of Fouts (US Patent 9542778) and in further view of Algreatly (US PGPUB 20140375684).
wherein the physical object is at least one of a substantially vertical wall and a substantially horizontal flat surface (Algreatly, Fig. 11 and [0049], where the AR content is projected upon a wall of a building).
Lerman in view of Fouts and Algreatly are analogous since both of them are dealing with geotagged augmented-reality media. Lerman in view of Fouts provides a way of high-precision geolocation of a user device that provides the user with AR content relating to the device’s geolocation and orientation and in which content providers can specify who has permission to access media. Algreatly provided a way of displaying AR content upon walls or flat surfaces of buildings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the display of AR content on flat surfaces taught by Algreatly into modified invention of Lerman in view of Fouts such that the system will use an appropriate surface on which to project and display video.

As per claim 8, claim 1 is incorporated and Lerman in view of Fouts doesn’t disclose but Algreatly discloses wherein the anchor identifies a wall on which the scene object is to be displayed (Algreatly, Fig. 11 and [0049], where the AR content is projected upon a wall of a building).
See claim 5 rejection for reason to combine.

As per claim 15, claim 14 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

As per claim 18, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 8, thus they are rejected on similar grounds.

s 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lerman (US PGPUB 20190065855) in view of Fouts (US Patent 9542778) and in further view of Castro et al. (US PGPUB 20170039695).
As per claim 6, claim 1 is incorporated and Lerman in view of Fouts doesn’t disclose but Castro discloses wherein the application is further configured to display a map of a geographical location of the client device (Castro, Figs. 4A and 4B, where both a map and a perspective view are displayed), and wherein the anchor is an object viewable in the map (Castro, Fig. 5 and [0075], where the object of interest/POI has a graphic affixed to it, “The graphic representation 515 displayed in the perspective view is shown on a surface of the object/POI and virtually affixed thereto, and shown in a fixed 3D orientation on the surface of the object/POI. For example, the graphic representation 515 is affixed to a most prominent surface of the object/POI, as viewed in the perspective view or as preset by the user or service provider”).
Lerman in view of Fouts and Castro are analogous since both of them are dealing with geotagged augmented-reality media. Lerman in view of Fouts provides a way of high-precision geolocation of a user device that provides the user with AR content relating to the device’s geolocation and orientation and in which content providers can specify who has permission to access media. Castro provided a way of displaying map information along with a corresponding perspective view of buildings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the display of a map along with a perspective view of the content taught by Castro into modified invention of Lerman in view of Fouts such that the system will be able to view both 2D map info and corresponding 3D perspective info together (Castro, [0002]).

wherein the object is a representation of a building at the geographical location (Lerman, Figs. 8A-8C).

As per claim 16, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 6, thus they are rejected on similar grounds.

As per claim 17, claim 16 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 7, thus they are rejected on similar grounds.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lerman (US PGPUB 20190065855) in view of Fouts (US Patent 9542778) and in further view of Herz et al. (US PGPUB 20150346722).
As per claim 9, claim 1 is incorporated and Lerman in view of Fouts doesn’t disclose but Herz discloses wherein the application is further configured to vary a size of the scene object such that the size decreases as the client device approaches the scene object and the size increases as the client device moves away from the scene object (Herz, [0161], where the virtual content is adjusted in size and proportion as the UV (aerial vehicle) moves closer to or away from it).
Lerman in view of Fouts and Herz are analogous since both of them are dealing with geotagged augmented-reality media. Lerman in view of Fouts provides a way of high-precision geolocation of a user device that provides the user with AR content relating to the device’s geolocation and orientation and in which content providers can specify who has permission to access media. Herz provided a way of displaying virtual content at different sizes based on distance from the aerial vehicle displaying the scene containing the virtual object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

As per claim 19, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 9, thus they are rejected on similar grounds.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Algreatly (US PGPUB 20140375684) in view of Fraccaroli (US PGPUB 20180227959).
As per claim 10, Algreatly discloses a method for creating, via a client device of a client, an augmented reality experience for a user device of a user (Algreatly, abstract and [0005]-[0007]), the method comprising:
transmitting to a server, via an application running on the client device, a resource to be made accessible to the user device via the server (Algreatly, [0040]-[0041], where a user can tag different places or post messages for certain other people with comments, the “special program” used maps to an application for that purpose and the resource maps to the posted message);
selecting, via the application, a scene object to be associated with the resource, a set of presentation attributes for the scene object, and one or more access permissions for the scene object (Algreatly, [0024]-[0025], where the solver receives edges of buildings viewable from the camera of a mobile phone or wearable device and accesses a database to determine the exact location of the camera; it continues to track the camera as it is moved; [0040]-[0041], where different places (indoor or outdoor) can be tagged with comments; [0037], where the database maps to the server since it is used to associate AR content with the unique configuration of edges and lines of a building; and [0041], where a user can limit a posted 
identifying, via the application, a set of preconditions under which the scene object is to be presented to users via the server, wherein the preconditions include at least one of a geographical location (Algreatly, [0024]-[0025], [0037], and [0040]-[0041], where associating content with specific parts of buildings maps to a geographical location);
identifying, via the application, an anchor relative to which the scene object is to be presented according to the presentation attributes and access permissions on a user display of the user device (Algreatly, [0040]-[0041], where, when another user comes by a restaurant entrance or the user’s home, the annotated messages appear to that user; the building locations where the annotations are posted map to the anchors; and, in the case of a parent posting messages for their children, the parent provides permission to the children’s mobile device IDs to view the content); and
transmitting, to the server, the identified set of preconditions, scene object selection, presentation attributes, and one or more access permissions for association with a layer corresponding to the client (Algreatly, [0037], where the database maps to the server since it is used to associate AR content with the unique configuration of edges and lines of a building; the AR tags/annotations map to a layer), 
wherein layers within a predetermined distance of the user device and/or associated with the client are searchable by the user via the server (Algreatly, [0037] and [0041]-[0043], where the database is searched to provide the associated tags/annotations to users viewing the buildings).
Algreatly doesn’t disclose identifying, via the application, a set of preconditions under which the scene object is to be presented to users via the server, wherein the preconditions include at least one of a geographical location and a time period.  However Fraccaroli discloses identifying, via the application, a set of preconditions under which the scene object is to be presented to users via the server, wherein the preconditions include at least one of a geographical location and a time period (Fraccaroli, [0046], where “said notification activity can be regulated according to time windows and statuses. As non-limiting examples, notifications may occur only during daytime (e.g., 08.00 AM-09.00 PM); or only if the session event zone is scheduled to become active within a predetermined time period, e.g., forty-eight hours; or only until a predetermined time window before the end of the active session marking an event, e.g., thirty minutes before the end of an active session”).
Algreatly and Fraccaroli are analogous since both of them are dealing with the use of augmented reality to display location-related information to users. Algreatly provides a way of allowing users to post information to other users that are tagged to building areas or building entrances. Fraccaroli provided a way of allowing mobile devices (UEs) owned by companies to provide augmented-reality notifications to other UEs inside a geofence or other service area, and to regulate these notifications according to time windows. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the incorporation of time windows to regulate AR notifications taught by Fraccaroli into modified invention of Algreatly such that the system will be able to only notify the user of an event that is currently happening or will happen in the near future (Fraccaroli, [0046]).

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619